863 F.2d 49
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.A. Steven SETTLE, Plaintiff-Appellant,v.Charles SHADDEN;  Danny Smith;  Jerry Cooper;  Ron Nail;Jim Davis;  Gary Phillips;  Cumberland CountySheriff's Department;  CumberlandCounty, Tennessee;  Defendants-Appellees,John Doe, Defendant.
No. 88-5426.
United States Court of Appeals, Sixth Circuit.
Nov. 30, 1988.

Before KENNEDY, RALPH B. GUY, Jr. and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se Tennessee state prisoner appeals the dismissal of his civil rights suit filed under 42 U.S.C. Sec. 1983.  Settle alleged that various officials of the Cumberland County jail denied him proper medical treatment during the time he was confined there.  After conducting a hearing, the district court magistrate recommended that the case be dismissed as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  The court adopted this recommendation over the objections of the plaintiff.


3
Upon consideration, we conclude that dismissal of this case was proper, as plaintiff could prove no set of facts which would entitle him to relief.   Malone v. Colyer, 710 F.2d 258, 261 (6th Cir.1983).  The facts alleged did not constitute deliberate indifference to serious medical needs or the unnecessary and wanton infliction of pain.   See Estelle v. Gamble, 429 U.S. 97, 104 (1976).  Furthermore, we find no abuse of discretion in the district court's refusal to issue all the subpoenas requested by plaintiff, or in the denial of his motion for appointment of counsel.   See McNeil v. Lowney, 831 F.2d 1368, 1373 (7th Cir.1987), cert. denied, 108 S.Ct. 1236 (1988);  Mars v. Hanberry, 752 F.2d 254, 256 (6th Cir.1985).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.